DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed. The following is an examiner’s statement of
reasons for allowance: specific limitations or key features found in independent
claims 21, 27 and 34 are not taught or adequately suggested in the prior art of record, namely “. . . a current driver circuit to selectively apply an electrical current; and a one-way roller clutch disposed on the secondary hinge, the a one-way roller clutch comprising a shape memory alloy (SMA) spring in opposition to a compression spring of the one-way roller clutch, wherein the SMA spring is electrically connected to the current driver circuit and receives therefrom the electrical current, wherein the one-way roller clutch and SMA spring together freely permit upward rotation, bias against downward rotation when the electrical current is absent, and permit downward rotation when the electrical current is present.”  
The closest prior art (i.e., U.S. Publ. No. US 2013/02301261, Hsu) discloses a clutch assembly, but fails to anticipate or render the above limitations obvious, when considered in view of the remaining claim language. Likewise, in Lauderbach 2002/0069753, the spring is not a shape metal alloy and it is not connected to current driver circuit. *Claims 22-26, 28-33 and 35-40 depend, either directly or indirectly, from claims 21, 27 and 34, respectively, and are therefore allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no
later than the payment of the issue fee and, to avoid processing delays, should
preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Channaiah 2021/0064096, Figs 1-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RASHEN E MORRISON/			     /Anthony Q Edwards/Examiner, Art Unit 2841                              Primary Examiner, Art Unit 2841                                                                                                                        August 12, 2022